Citation Nr: 1145376	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, adjustment disorder, anxiety, and depression.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled America Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from February 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board observes that the Veteran seeks service connection for PTSD, and that the RO has also adjudicated claims of entitlement to service connection for depression and anxiety.  Moreover, the record contains a diagnosis of adjustment disorder as well.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the previously denied claim, the Board has recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework. 


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability for VA compensation purposes.
CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2007 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and associated with the record.  A VA audiological examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of a disease of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records reflect that on enlistment examination in December 2002, the Veteran denied ear, nose, or throat trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
5
0
0
0
0

Left
10
0
5
0
0


The examiner assigned a numerical designation of 1 under the category applicable to the Veteran's hearing and ears on the physical profile or PULHES.  PULHES refers to the six categories into which a physical profile is divided.  

On separation physical examination in May 2005, the Veteran endorsed ear, nose, or throat trouble, but denied hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
10
10
10
5

Left
20
15
10
10
5


The examiner assigned a numerical designation of 1 under the category applicable to the Veteran's hearing and ears on the physical profile or PULHES.  No recommendations regarding the Veteran's hearing acuity were made, and he was deemed qualified for separation.

A VA examination was carried out in January 2008.  The Veteran's chief complaint was tinnitus which he described as a high pitched ringing.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
5
5
5
5
5

Left
5
5
5
0
0


Speech recognition scores were 100 percent for the right ear and 98 percent for the left.  The examiner concluded that hearing was normal and that there was no need for medical intervention.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  In that regard the Board notes that the grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  Moreover, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, the evidence currently associated with the record demonstrates that the Veteran does not have bilateral hearing loss disability.  Rather, the 2008 VA examiner stated that hearing was normal.  The Board acknowledges the Veteran's report that he has experienced a decrease in hearing acuity; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

REMAND
	
	Low Back, Knee, and Left Shoulder Disabilities

As an initial matter, the Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that on discharge examination in May 2005 the Veteran endorsed recurrent back pain.  In conjunction with his November 2007 claim, he stated that he had pain in his back from jumping out of a tank on a regular basis.  VA treatment records indicate the Veteran's complaints of back pain.  Here, there is evidence regarding current complaints and the Veteran's in-service statement that he experienced back pain, but insufficient evidence to decide the claim.  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back disability.

With respect to his knee complaints, the Board observes that there was an incidence of treatment for left knee pain in service.  On VA examination in March 2008 the examiner concluded that there was no diagnosis referable to the Veteran's left knee.  However, records subsequently submitted by the Veteran include a November 2009 VA treatment record showing mild chondromalacia of the trochlear cartilage.  As there is evidence of complaints in service and the Veteran's statement suggesting symptoms since service, as well as a diagnosis, the Board concludes that a new examination is necessary to determine whether any currently present knee disability is related to service.

Regarding the Veteran's claimed left shoulder disability, the Board notes that in a November 2007 statement, the Veteran indicated that he had been involved in an incident during which his tank stopped quickly and he experienced an injury to his left shoulder.  He noted that he continued to have pain from that incident.  The record also contains records showing a current diagnosis of a labral tear in the left shoulder.  Because the record contains the Veteran's competent assertion that he experienced an accident in service that resulted in left shoulder pain and there is a current diagnosis referable to his shoulder, the Board finds that an examination is necessary to determine whether any current left shoulder disability is related to service.  

	Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Effective July 13, 2010, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The RO denied the Veteran's claim in part because he failed to provide verifiable information concerning  his PTSD stressors.  However, in a November 2007 statement, he indicated that he was exposed to improvised explosive devices (IEDs) on a regular basis.  The Board notes that the Veteran assertion is consistent with his service in Iraq in the 2nd Battalion, 63rd Armor Regiment of the 1st Infantry Division.  Therefore, he should be afforded a VA examination to determine whether his claimed exposure to IEDs is sufficient to support a diagnosis of PTSD.

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed low back, knee, and left shoulder disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated low back, knee, or left shoulder disability.  With respect to any currently present disability of the low back, knees, or left shoulder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  Schedule the Veteran for a VA psychiatric or psychological examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated acquired psychiatric disorder.  With respect to any currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is related to any disease or injury in service.

A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  Specifically, the examiner should indicate whether Veteran's fear of hostile military or terrorist activity is a sufficient stressor to support a diagnosis of PTSD.

If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


